Jlfeore, Justice
That is not necessary ; the act of ?/¿r,emb!y •does not requite that there shall be a deed of gift, but that when there is one ‘t shall be recorded.
The next day Harris moved for a new trial.

ila^xoood, Judge

1 am of opinion, as this case Is circumstanced, that no deed of gift was necessary. The words of the ■act of 1734, ch- 10, sec. 7, are, Whereas many persons hnv« been injured by secret deeds of gift to children and others, sad, for want of formal bilis of sale, and a law for perpetuating snch gifts and sales ; for remedy whereof, be it enacted, that deeds of gift of any estate, of whatsoever nature, shall be proved its due form and recorded, &c. and deeds of gift not authenticated, and perpetuated in manner by this act directed, shall be void» The evil to be remedied, was the want of a law for perpetuating gifts and sates, which befors that time had been used to be made, secretly, and the remedy was designed for the benefit of creditors and purchasers, for none others could be injured for want of a perpetuation. Here are no creditors nor purchasers concerned; the mischief meant tobe suppressed, does not exist j Neither was this a secret transaction, incapable in itself to produce publicity, for a delivery is made and possession openly and publicly kept continually afterwards ; not that secret transaction the act aims at; had it been secret, and had a creditor or pur = chaser been consented, a deed of gift would have been necessary ; otherwise the act would have the operation to mike the generality of such transactions more secret than they would have been, feut for the act, for no deed of gift will ever be made where the gift is intended to be kept secret j if when made, it must be recorded and made public; but if not made, the gift will be good, without it — itul doubtless this effect is against the spirit of tho